By the Court.
This is an action of contract upon an account annexed. The goods were charged to the Reed Auto Supply Company, a designation under which the defendant formerly did business. The defence was that the defendant before the delivery of the goods in question had transferred his business by bill of sale to one Derry, who thereafter had filed a certificate in conformity to St. 1907, c. 539, that he was conducting the business under 'the name of Reed Auto Supply. It appeared that Derry was a minor. There was evidence that Reed continued to work at the place of business after the bill of sale. It was open to the jury to find that *456the transactions with and by Derry were a sham, and that Reed was in fact conducting the business. Hence there was no error in denying the motion for a directed verdict and all the requests for rulings.

Exceptions overruled.